Name: Council Directive 91/683/EEC of 19 December 1991 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: agricultural activity;  agricultural policy;  natural and applied sciences;  environmental policy
 Date Published: 1991-12-31

 Avis juridique important|31991L0683Council Directive 91/683/EEC of 19 December 1991 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 376 , 31/12/1991 P. 0029 - 0037 Finnish special edition: Chapter 3 Volume 40 P. 0017 Swedish special edition: Chapter 3 Volume 40 P. 0017 COUNCIL DIRECTIVEof 19 December 1991amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products(91/683/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Directive 77/93/EEC (4), as last amended by Directive 91/27/EEC (5), the Council laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas the protection of plants against such organisms is absolutely necessary to increase agricultural productivity, which is one of the objectives of the common agricultural policy; Whereas the completion of the internal market at the end of 1992 will entail the application of the Community plant health regime established by Directive 77/93/EEC, with effect from that time, to the Community as an area without internal frontiers; whereas it is furthermore considered that areas which are not affected by particular harmful organisms need protection wherever they are located in the Community; whereas, accordingly, the scope of the regime should no longer be restricted to trade between Member States and third countries, but should also be extended to marketing within single Member States; Whereas, in principle, all parts of the Community should benefit from the same degree of protection against harmful organisms; whereas, however, differences in ecological conditions and in the distribution of certain harmful organisms must be taken into account; whereas, in consequence, 'protected zones` exposed to particular plant health risks should be defined and should be accorded special protection under conditions compatible with the internal market; Whereas to ensure more effective application of the Community plant-health regime in the internal market, it must be possible to use, for the purpose of plant-health checks, available official manpower other than that of Member States' official plant-protection organizations, whose training shall be coordinated and supported financially by the Community; Whereas the application of the Community plant health regime to the Community as an area without internal frontiers, and the introduction of protected zones will necessitate a restructuring, based in particular on a more realistic assessment of plant health risks arising from Community products, of the requirements laid down in the Annexes to Directive 77/93/EEC, so as to classify them as applicable to Community products on the one hand and to imports from third countries on the other, and to identify harmful organisms relevant for protected zones; whereas this restructuring should lead to a simplification of the Annexes, in particular by the removal of a number of harmful organisms established in certain parts of the Community and the related requirements; Whereas some of this restructuring should be entrusted to the Commission assisted by the Standing Committee on Plant Health established by Decision 76/894/EEC (6); Whereas in the context of the internal market it must be possible to rely on plant health checks carried out in consignor Member States; whereas it is accordingly necessary to establish more detailed and more uniform rules for these checks; Whereas the most appropriate place for carrying out plant-health checks is the place of production; whereas, in respect of Community products, these checks must therefore be made mandatory at the place of production and should extend to all relevant plants and plant products grown, produced, used or otherwise present there, and to the growing medium used there; whereas, for the efficient operation of such a system of checks, all producers should be officially registered; Whereas, if the results of the checks are satisfactory, instead of the phytosanitary certificate used in international trade, an agreed mark ('plant passport`), adapted to the type of product, should be attached to the product, in order to ensure its free movement throughout the Community or those parts thereof for which it is valid; Whereas the official measures to be taken when the results of the checks are not satisfactory should be specified; Whereas, to ensure compliance with the Community plant-health regime in the context of the internal market, a system of official checks during marketing should be established; whereas this system should be as reliable and uniform as possible throughout the Community but should exclude specific controls at borders between Member States; Whereas, as from completion of the internal market, products originating in third countries should in principle be subjected to plant health checks on first introduction into the Community; whereas, if the results of the checks are satisfactory, third country products should be issued with a plant passport, ensuring free movement, in the same way as Community products; Whereas, in order to confront the new situation created by the completion of the internal market with the necessary guarantees, it is essential to reinforce the plant-health infrastructure at national and Community level at the Community's external frontiers, paying particular attention to those Member States which, by reason of their geographical situation, are points of entry to the Community; whereas the Commission will propose the inclusion in the General Budget of the European Communities of the necessary appropriations for that purpose; Whereas, with a view to improving the efficiency of the Community plant health regime in the context of the internal market, the Member States should standardize the practices of the personnel responsible for plant health; whereas the Commission will submit, before 1 January 1993, a Community code of plant health practice; Whereas it should no longer be possible for Member States to adopt any special plant-health provisions on the introduction into their territory of plants or plant products originating in other Member States; whereas all provisions on plant health requirements for plants and plant products should be established at Community level; whereas Article 18 (2) of Directive 77/93/EEC should therefore be deleted and replaced by a simplified procedure for establishing the coherence of the provisions of the Directive with other Community provisions on plant health requirements, HAS ADOPTED THIS DIRECTIVE: Article 1Directive 77/93/EEC is hereby amended as follows: 1. The title shall be replaced by the following: 'Council Directive of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community`. 2. In Article 1, the following paragraphs shall be added: '5. With effect from 1 January 1993, this Directive shall also concern protective measures against the spread of harmful organisms within the Community by means related to movements of plants, plant products and other related objects within a Member States. 6. Each Member State shall establish or designate one single and central authority responsible, under the control of the national government, in particular for coordination and contacts in matters related to plant health within the context of this Directive. The official plant protection service set up under the International Plant Protection Convention (IPPC) shall preferably be designated for this purpose. This authority and any subsequent change shall be notified to the other Member States and to the Commission.` 3. In Article 2 (1), point (f) shall be replaced by the following points: '(f) plant passport: shall be considered to mean an official label which gives evidence that the provisions of this Directive related to plant health standards and special requirements are satisfied, and which is: - standardized at Community level for different types of plants or plant products, and- prepared by the responsible official body in a Member State and issued in accordance with the implementing rules governing the details of the procedure for issuing plant passports. For specific types of product, official agreed marks other than a label may be decided on in accordance with the procedure laid down in Article 16a. The standardization shall be established in accordance with the same procedure. Under this standardization, different marks shall be determined for plant passports which are not valid, in accordance with the second subparagraph, of Article 10 (1), for all parts of the Community. (g)The responsible official bodies in a Member State shall be: (a) the official plant protection service(s) of a Member State referred to in Article 1 (6); or(b)any State authority established- at national level, - or, under the supervision, within the limits set by the constitution of the Member State concerned, of national authorities, at regional level, The bodies referred to in the first subparagraphs (a) and (b) may, in accordance with national legislation, delegate the tasks provided for in this Directive to be accomplished under their authority and supervision to any legal person, whether governed by public or by private law, which under its officially approved constitution is charged exclusively with specific public functions, provided that such person, and its members, has no personal interest in the outcome of the measures it takes. The Member States shall ensure that there is close cooperation between the bodies referred to in the first subparagraph (b) and those referred to in (a). Moreover, in accordance with the procedure laid down in Article 16a, other legal persons established on behalf of the body(ies) referred to in the first subparagraph (a) and acting under the authority and supervision of such body may be approved, provided that such person has no personal interest in the outcome of the measures it takes. The single central authority referred to in Article 1 (6) shall inform the Commission of the responsible official bodies in the Member State concerned. The Commission shall forward that information to the other Member States.` 4. In Article 2 (1) the following points shall be added: '(h) protected zone: shall be considered to mean a zone in the Community: - in which one or more harmful organisms referred to in this Directive, which are established in one or more parts of the Community, are not endemic or established, despite favourable conditions for them to establish there, - in which there is a danger that certain harmful organisms will establish themselves, given propitious ecological conditions, for particular crops, despite the fact that these organisms are not endemic or established in the Community, and which has been recognized, in accordance with the procedure laid down in Article 16a, as fulfilling the conditions set out in the first and second indents and, in the case referred to in the first indent, at the request of the Member State(s) concerned and on the grounds that the results of appropriate surveys which have been monitored by the experts referred to in Article 19a under the procedure laid down therein show no evidence to the contrary. Surveys in the eventuality referred to in the second indent are optional. A harmful organism shall be considered to be established in an area if it is known to occur there and if either no official measures have been taken there with a view to its eradication or such measures have proved, for a period of at least two successive years, to be ineffective. The Member State(s) concerned shall conduct, with respect to the case provided for in the first indent of the first subparagraph, regular and systematic official surveys on the presence of organisms in respect of which the protected zone has been recognized. Each finding of such organisms shall immediately be notified to the Commission. The risk arising from such finding shall be assessed by the Standing Committee on Plant Health and appropriate action decided on in accordance with the procedure referred to in Article 16a. The details of the surveys referred to in the first and third subparagraphs may be established in accordance with the said procedure, account being taken of sound scientific and statistical principles. The results of the above surveys shall be notified to the Commission. The Commission shall forward this information to the other Member States. The Commission shall, before 1 January 1998, submit a report to the Council on the operation of the system of protected zones together, if necessary, with any appropriate proposals; (i)a statement or measure shall be considered to be official if made or taken, without prejudice to the provisions of Article 19a: - by representatives of the official plant protection organization of a Member State or, under their responsibility, by other public servants, in the case of statements or measures related to the issuing of the certificates specified in Article 7 (1) or Article 8 (2); - either by such representatives or public servants or by "qualified agents" employed by one of the responsible official bodies as specified in (f) of a Member State, in all other cases, provided that such agents have no personal interest in the outcome of the measures they take, and satisfy minimum standards of qualification. Member States shall ensure that their public servants and qualified agents have the qualifications necessary for the proper operation of this Directive. In accordance with the procedure laid down in Article 16a, guidelines may be established for such qualifications. The Commission shall, acting within the Standing Committee on Plant Health, draw up Community programmes, the implementation of which it shall monitor, regarding the further training of the public servants and qualified agents concerned, in an effort to raise the knowledge and experience acquired at national level to the level of the aforementioned qualifications. It shall contribute to the financing of this further training and shall propose the inclusion of the necessary appropriations for that purpose in the Community budget.` 5. In Article 3, paragraphs 4, 5, 6 and 7 shall be replaced by the following: '4. With effect from 1 January 1993, Member States shall provide that paragraphs 1 and 2 shall be applied also to the spread of the harmful organisms concerned by means connected with the movement of plants, plant products or other objects within the territory of a Member State. 5. Member States shall ban from the same date the introduction into, and the spread within the relevant protected zones, of: (a) the harmful organisms listed in Annex I, part B; (b)the plants and plant products listed in Annex II, part B, where they are contaminated by the relevant harmful organisms listed therein. 6. In accordance with the procedure laid down in Article 16a: (a) the harmful organisms listed in Annexes I and II shall be subdivided as follows: - organisms not known to occur in any part of the Community and relevant for the entire Community shall be listed in Annex I, part A, section I and Annex II, part A, section I respectively, - organisms known to occur in the Community but not endemic or established throughout the Community and relevant for the entire Community shall be listed in Annex I, part A, section II and Annex II, part A, section II respectively, - the other organisms shall be listed in Annex I, part B, and Annex II, part B, respectively, against the protected zone for which they are relevant; (b)harmful organisms endemic or established in one or more parts of the Community shall be deleted, save those referred to in the second and third indents of point (a); (c)the titles of Annexes I and II, as well as the different parts and sections thereof, shall be adapted to the above. 7. In accordance with the procedure laid down in Article 16a, it may be decided that Member States shall lay down that the introduction into their territories, and the spread within their territories, of specified organisms, whether singly or not, which are considered to be harmful to plants or plant products but are not listed in Annexes I and II, shall be prohibited or require special authorization under conditions specified under the same procedure. This provision shall also apply to such organisms where they are not affected by Directive 90/220/EEC (*) or other more specific Community provisions regarding genetically modified organisms. (*) OJ N ° L 117, 8. 5. 1990, p. 15.` 6. Article 4 (2) (a) shall be replaced by the following: '(a) The Member States shall provide that, from 1 January 1993, the introduction of plants, plant products and other objects listed in Annex III, part B, into the relevant protected zones located in their territory is prohibited.` 7. In Article 4, the following paragraphs shall be added: '3. In accordance with the procedure laid down in Article 16a, Annex III shall be revised in such a way that part A contains plants, plant products and other objects which constitute a plant-health risk for all parts of the Community, and part B contains plants, plant products and other objects which constitute a plant-health risk only for protected zones. The protected zones shall be specified there respectively. 4. With effect from 1 January 1993, paragraph 1 shall no longer apply to plants, plant products and other objects originating in the Community, and paragraph 2 (b) shall be deleted.` 8. In Article 5, the second sentence of paragraph 1 shall be deleted. 9. Article 5 (2) shall be replaced by the following: '2. Member States shall ban from 1 January 1993 the introduction into and the movement within the protected zones of the plants, plant products and other objects listed in Annex IV, part B, unless the relevant special requirements indicated in that part of the Annex are met.`10. In Article 5, the following paragraphs shall be added: '3. In accordance with the procedure laid down in Article 16a, Annex IV shall be amended in accordance with the criteria laid down in Article 3 (6). 4. With effect from 1 January 1993, Member States shall provide that paragraph 1 shall also apply to the movement of plants, plant products and other objects within the territory of a Member State, without prejudice however to Article 6 (6).`11. In Article 6 (1) the words 'part A` shall be inserted after the words 'Annex V`. 12. In Article 6, the following paragraph shall be inserted after paragraph 1: '1a. As soon as the measures provided for in Article 3 (6) (a) and in Article 5 (3) are adopted, paragraph 1 shall apply only in respect of Annex I, part A, section II, Annex II, part A, section II and Annex IV, part A, section II. Where, in the course of the examination carried out in accordance with this provision, harmful organisms listed in Annex I, part A, section I or Annex II, part A, section I are detected, the conditions referred to in Article 10 are not deemed to be fulfilled.`13. In Article 6 (2), the terms 'Article 3 (5), (6) and (7)` shall be replaced by the terms 'Article 3 (4), (5) and (7)`. 14. In Article 6, the following paragraphs shall be added: '4. With effect from 1 January 1993, and without prejudice to paragraph 6, paragraphs 1, 2 and 3 shall also apply to the movement of plants, plant products and other objects within the territory of a Member State. Paragraphs 1, 2 and 3 shall not apply, as regards the harmful organisms listed in Annex I, part B, or Annex II, part B, and the special requirements set out in Annex IV, part B, to the movement of plants, plant products or other objects through or outside a protected zone. The official examinations referred to in paragraphs 1, 2 and 3 shall be carried out in accordance with the following provisions: (a) They shall extend to the relevant plants or plant products grown, produced or used by the producer or otherwise present on his premises as well as to the growing medium used there. (b)They shall be made on the premises, preferably at the place of production. (c)They shall be made regularly at appropriate times, at least once a year, and at least by visual observation, without prejudice to the special requirements listed in Annex IV; further action may be taken where this is provided for under paragraph 7. Any producer for whom the official examination referred to above is required under paragraphs 1 to 4 shall be listed in an official register under a registration number by which to identify him. The official registers thus established shall be accessible to the Commission on request. The producer is subject to certain obligations established in accordance with paragraph 7. In particular, he shall immediately notify the responsible official body of the Member State concerned of any unusual occurrence of harmful organisms, symptoms or any other plant abnormality. 5. With effect from 1 January 1993, Member States shall provide that producers of certain plants, plant products or other objects not listed in Annex V, part A, specified in accordance with paragraph 7, or collective warehouses or dispatching centres in the production zone, shall also be listed in an official local, regional or national register in accordance with the last subparagraph of paragraph 4. They may at any time be subjected to the examinations provided for in the second subparagraph of paragraph 4. In accordance with paragraph 7, a system may be set up so that certain plants, plant products and other objects may if necessary and in so far as possible, be traced back to their origins, bearing in mind the nature of the production or trading conditions. 6. Member States may, in so far as no spreading of harmful organisms is to be feared, exempt- small producers or processors whose entire production and sale of relevant plants, plant products and other objects are intended for final usage by persons on the local market, and who are not professionally involved in plant production ('local movement`), from official registration as laid down in paragraphs 4 and 5, or- the local movement of plants, plant products and other objects originating from producers so exempted from the official examination required under paragraphs 4 and 5. 14. The provisions of this Directive on local movement shall be reviewed by the Council before 1 January 1998 on the basis of a Commission proposal and in the light of experience gained. 7. In accordance with the procedure laid down in Article 16a, implementing provisions relating to: - less stringent conditions on the movement of plants, plant products and other objects within a protected zone established for the said plants, plant products and other objects in respect of one or more harmful organisms, - guarantees in respect of the movement of plants, plant products and other objects through a protected zone established for the said plants, plant products and other objects in respect of one or more harmful organisms, - the frequency and timing of the official examination, including further action referred to in paragraph 4, second subparagraph, (c), - the obligations on registered producers referred to in paragraph 4, last subparagraph, - the specification of the products referred to in paragraph 5, and the products for which the system introduced in paragraph 5 is envisaged, - other requirements regarding the exemption referred to in paragraph 6, in particular as regards the concepts of "small producer" and "local market" and the relevant proceduresshall be adopted. 14. 8. Implementing rules related to the registration procedure and the registration number referred to in paragraph 4, last subparagraph may be adopted in accordance with the procedure laid down in Article 16a. 9. Member States may apply paragraphs 4, 5 and 6 in advance of 1 January 1993, either wholly or in relation to certain regions or certain groups of plants or plant products. In such cases, the Member States concerned shall immediately inform the Commission and the other Member States of the provisions adopted for that purpose'. 15. In Article 7 (2) and Article 8 (1), 'part A` shall be inserted after 'Annex V`. 16. After Article 9, the following Articles shall be inserted: 'Article 101. With effect from 1 January 1993, where it is considered, on the basis of the examination provided for in Article 6 (1), (2) and (3) and carried out in accordance with Article 6 (4), that the conditions of those paragraphs are fulfilled, a plant passport shall be issued in accordance with provisions which may be adopted under paragraph 4, instead of the phytosanitary certificates referred to in Articles 7 or 8. If the examination does not concern conditions relevant to the protected zones, or if it is considered that such conditions are not fulfilled, the plant passport issued shall not be valid for those zones and it shall have the mark reserved for such cases, pursuant to Article 2(1) (f). 2. (a) With effect from 1 January 1993, plants, plant products and other objects listed in Annex V, part A, section I, may not be moved within the Community, other than locally within the meaning of Article 6 (6), unless a plant passport valid for the territory concerned and issued in accordance with paragraph 1 is attached to them, to their packaging or to the vehicles transporting them. (b)With effect from 1 January 1993, plants, plant products and other objects listed in Annex V, part A, section II, may not be introduced into a specified protected zone or move therein, unless a plant passport valid for that zone and issued in accordance with paragraph 1 is attached to them, to their packaging or to the vehicles transporting them. If the conditions laid down in Article 6 (7) with regard to transport through protected zones are fulfilled, this paragraph shall not apply. 3. A plant passport may be replaced at a later date and in any part of the Community by another plant passport, in accordance with the following provisions: - a plant passport may be replaced only where consignments are divided up or where several consignments or parts thereof are combined or where the plant-health status of consignments changes, without prejudice to the particular requirements provided for in Annex IV, or in other cases specified in accordance with paragraph 4, - the replacement may take place only at the request of a natural or legal person, whether a producer or not, listed in an official register, in accordance with Article 6 (4) third subparagraph, mutatis mutandis, - the replacement passport may be prepared only by the responsible official body of the area in which the requesting premises are situated and only if the identity of the product concerned and the absence of any risk of infection due to harmful organisms listed in Annexes I and II since dispatch by the producer can be guaranteed, - the replacement procedure must comply with the provisions which may be adopted under paragraph 4, - the replacement passport must bear a special mark, stipulated in accordance with paragraph 4 and including the number of the original producer and, if there was a change in plant-health status, of the operator responsible for that change. 4. In accordance with the procedure laid down in Article 16a, implementing provisions may be adopted for: - the detailed procedures for issuing plant passports as laid down in paragraph 1, - the conditions under which a plant passport may be replaced in accordance with paragraph 3, first indent, - the details of the procedure for the replacement passport as laid down in paragraph 3, third indent, - the special mark required for the replacement passport as laid down in paragraph 3, fifth indent. 5. Member States which make use of Article 6 (9) may issue plant passports in accordance with paragraph 1, in advance of 1 January 1993, without prejudice to the provisions on the issue of phytosanitary certificates. Article 10a1. Where it is not considered, on the basis of the examination provided for in Article 6 (1) (2), and (3) and carried out in accordance with Article 6 (4), that the conditions in those paragraphs are fulfilled, a plant passport shall not be issued, without prejudice to paragraph 2. 2. In the special cases where it is established, taking into account the nature of the findings made in the examination concerned, that part of the plants or plant products grown, produced or used by the producer or otherwise present on his premises, or part of the growing medium used there, cannot present any risk of spreading harmful organisms, paragraph 1 shall not apply to that part. 3. To the extent that paragraph 1 applies, the plants, plant products or growing medium concerned shall be the subject of one or more of the following official measures: - appropriate treatment, followed by the issue of the appropriate plant passport in accordance with Article 10 if it is considered that, as a result of the treatment, the conditions are fulfilled, - a permit for movement, under official control, to zones where they do not present an additional risk, - a permit for movement, under official control, to places for industrial processing, - destruction. In accordance with the procedure laid down in Article 16a, implementing provisions may be adopted concerning: - the conditions under which one or more of the above measures must or must not be adopted, - the particular features of and conditions for such measures. 4. To the extent that paragraph 1 applies, the activities of the producer shall be totally or partially suspended until it is established that the risk of spreading harmful organisms is eliminated. As long as this suspension lasts, the relevant provisions of Article 10 shall not apply. 5. Where it is considered, on the basis of the official examination carried out in accordance with Article 6 (5), that products referred to therein are not free of the harmful organisms listed in Annexes I and II, paragraphs 2, 3 and 4 shall apply mutatis mutandis.`17. In Article 11, the following paragraphs shall be added: '7. With effect from 1 January 1993, paragraphs 1, 3 and 3a shall no longer apply and Member States shall instead organize official checks to ensure compliance with the provisions of this Directive, in particular with Article 10 (2), which shall be carried out at random and without any discrimination in respect of the origin of the plants, plant products or other objects, and in accordance with the following provisions: - occasional checks, at any time and at any place where plants, plant products or other objects are moved, - occasional checks on premises where plants, plant products or other objects are grown, produced, stored or offered for sale, as well as on the premises of purchasers, - occasional checks at the same time as any other documentary check which is carried out for reasons other than plant health. The checks must be regular in premises listed in an official register in accordance with Article 10 (3) and Article 12 (6) and may be regular in premises listed in an official register in accordance with Article 6 (5). The checks may be regular and may be targeted if facts have come to light to suggest that one or more provisions of this Directive have not been complied with. 8. Commercial purchasers of plants, plant products or other objects shall, as final users professionally engaged in plant production, retain the related plant passports for at least one year, and make references to them in their records. Inspectors shall have access to the plants, plant products or other objects at any stage in the production and marketing chain. They shall be entitled to make any investigation necessary for the official checks concerned, including those related to the plant passports and the records. 9. The Member States may be assisted in the official checks by the experts referred to in Article 19a. 10. Where it is established, through the official checks carried out in accordance with paragraphs 7 and 8, that plants, plant products or other objects present a risk of spreading harmful organisms, they shall be the subject of official measures in accordance with Article 10a (3).`18. In Article 12 (1) and (3a), 'part B` shall be inserted after 'Annex V`. 19. In Article 12 (1) (b), the references to Articles 4, 5 and 9 shall be deleted. 20. In Article 12, the following paragraphs shall be added: '6. With effect from 1 January 1993, paragraph 1 (a) shall apply, in cases of consignments to a protected zone, to harmful organisms and to the special requirements listed in part B of Annexes I, II and IV respectively. With effect from the same date, paragraphs 3 and 4 shall be deleted. With effect from the same date, paragraph 1 shall apply on the occasion of the first introduction of the plants, plant products or other objects concerned into the Community, without prejudice to specific agreements concluded in this respect between the Community and certain third countries. Member States shall provide that importers, whether or not producers, must be included in an official register in accordance with Article 6 (4), mutatis mutandis. The inspections, where they are documentary and identity checks and also checks intended to ensure compliance with the provisions of Article 4, must be made at the same place and at the same time as the other administrative formalities concerning import, including customs formalities. The inspections, where they are plant-health checks, shall be carried out at the places where the inspections are carried out as referred to in the previous subparagraph or near to those places. The competent authorities of the Member States shall forward to the Commission and the other Member States the list of points of entry. However, in these particular cases, plant-health checks may be carried out at the place of destination as long as specific guarantees as regards the transport of the plants, plant products and other objects are provided. Implementing provisions, which may stipulate minimum conditions, shall be adopted in accordance with the procedure laid down in Article 16a. Plant-health checks shall be regarded as being an integral part of the formalities referred to in the previous subparagraph. Member States may derogate from these provisions only under the conditions laid down as part of the technical arrangements referred to in paragraph 5. 7. With effect from 1 January 1993, Article 10 (1) and (3) shall apply in the same way to the plants, plant products or other objects referred to in paragraph 1 of this Article in so far as they are listed in Annex V, part A, and where it is considered, on the basis of the inspection laid down in paragraph 6, that the conditions referred to in paragraph 1 are fulfilled. 8. With effect from 1 January 1993, where it is not considered on the basis of the inspections provided for in paragraph 6, that the conditions referred to in paragraph 1 are fulfilled, one or more of the following official measures shall be taken immediately: - appropriate treatment where it is considered that, as a result of the treatment, the conditions are fulfilled, - removal of infected/infested produce from the consignment, - imposition of a quarantine period until the results of the examinations or official tests are available, - refusal or permission to send products to a destination outside the Community, - destruction. Article 10a (3), second subparagraph, shall apply mutatis mutandis`. 21. In Article 14 (3), the following subparagraphs shall be added: 'Each authorization shall apply individually to all or part of the territory of the Community under conditions which take into account the risk of spreading harmful organisms by the product in question in protected zones taking into account the differences in agricultural and ecological conditions. In such cases, the Member States concerned shall be expressly exempted from the obligations derived from the above provisions in the decisions providing for the authorizations. The risk shall be assessed on the basis of available scientific and technical information. Where such information is insufficient, it shall be supplemented by additional enquiries or, where appropriate, by investigations carried out by the Commission in the country of origin of the plants, plant products or other objects concerned.`22. The following paragraph shall be inserted into Article 15, and paragraphs 1, 2 and 3 of that Article becoming paragraphs 2, 3 and 4 respectively: '1. Each Member State shall immediately notify the Commission and the other Member States of the presence in its territory of any of the harmful organisms listed in Annex I, part A, section I, or Annex II, part A, section I, or of the appearance in part of its territory in which their presence was previously unknown of any of the harmful organisms listed in Annex I, part A, section II or in part B, or in Annex II, part A, section II or in part B. It shall take all necessary measures to eradicate, or if that is impossible, inhibit the spread of the harmful organisms concerned. It shall inform the Commission and the other Member States of the measures taken.`23. In Article 15 (2) (a), the first sentence shall be replaced by the following: 'Each Member State shall immediately notify the Commission and the other Member States of the actual or suspected appearance of any harmful organisms not listed in Annex I or Annex II whose presence was previously unknown in its territory.`24. In Article 15 (2) (b), the terms 'referred to in (a)` shall be replaced by the terms 'referred to in paragraphs 1 and 2 (a).`25. In Article 15 (2) (c), the reference to 'paragraph 2` shall be replaced by a reference to 'paragraph 3`. 26. In Article 15 (3) and (4), 'paragraph 1` shall be replaced in each case by 'paragraphs 1 and 2`. 27. Article 18 (2) shall be replaced by the following: '2. Amendments to this Directive which are necessary to establish coherence with Community provisions referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 16a.`28. Annex V shall be replaced by the following: 'ANNEX VB. II. A. Plants, plant products and other objects originating in the Community. A. I. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for the entire Community. A. II. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for certain protected zones. Without prejudice to the plants, plant products and other objects listed in part A.I. B. Plants, plant products and other objects originating in territories other than those referred to in part A. B. I. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for the entire Community. B. II. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for certain protected zones. Without prejudice to the plants, plant products and other objects listed in part B. I.`Article 2The Council, acting by a qualified majority on a proposal from the Commission, shall adopt the revised version of Annex V to Directive 77/93/EEC before 1 July 1992. Article 31. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive six months after the revision of Annexes I to V to Directive 77/93/EEC. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 4This Directive is addressed to the Member States. Done at Brussels, 19 December 1991. For the CouncilThe PresidentP. DANKERT(1) OJ N ° C 29, 8. 2. 1990, p. 10. (2) OJ N ° C 106, 22. 4. 1991, p. 32. (3) OJ N ° C 182, 23. 7. 1990, p. 16. (4) OJ N ° L 26, 31. 1. 1977, p. 20. (5) OJ N ° L 16, 22. 1. 1991, p. 29. (6) OJ N ° L 340, 9. 12. 1976, p. 25.